



COURT OF APPEAL FOR ONTARIO

CITATION:
The
    Courthouse Block Inc. v. Middlesex Condominium Corporation No.
    173, 2012 ONCA 157

DATE: 20120312

DOCKET: C54118

Feldman, MacPherson and Rouleau JJ.A.

BETWEEN

The Courthouse Block Inc.

Applicant (Appellant)

and

Middlesex Condominium Corporation No. 173

Respondent (Respondent in Appeal)

Brian T. Daly and Sean C. Flaherty, for the appellant

Jonathan Fine and Kristine Bailey, for the respondent

Heard and endorsed: March 9, 2012

On appeal from the judgment of Justice Helen Rady of the Superior
    Court of Justice, dated July 5, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the decision of Rady J. denying an order
    for an oppression remedy under s. 135 of the
Condominium Act, 1998,
S.O.
    1998, c.19. We see no basis on which to interfere with the decision of the
    motion judge. She considered the full record, the case law on the section and
    then applied the law to her view of the facts and exercised her discretion on
    whether the oppression remedy was applicable in the circumstances of this case.
    She made no reversible error in so doing.

[2]

The appeal is therefore dismissed. Costs to the respondent of $15,000
    inclusive of disbursements and H.S.T.


